DETAILED ACTION
	Receipt of Applicant’s Amendment, filed January 19, 2021 is acknowledged.  
Claims 1, 8, and 15 were amended.
Claims 6-7, 13-14, and 16-17 were cancelled.
Claims 1-5, 8-12, and 15 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
It is noted that Paragraphs [0046], [0049], [0057], and [0060] all describe the “secondary memory” as being disk space in a data repository.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
With regard to claim 1, the claim recites “wherein the set of nodes are clustered in the blocks of fixed size by maintaining in-memory data blocks”.  The recitation of “the blocks” lacks antecedent basis.  For examination purpose this claim limitation has been construed to mean --wherein the set of nodes are clustered in a plurality of blocks of fixed size by maintaining in-memory data blocks—

With regard to claim 1, the claim recites “wherein the second set of views includes all group by views formed by the root dimension with any other dimension”.  The recitation of the root dimension lacks antecedent basis.  No root dimension has been defined within the claim language.  For examination purposes this claim limitation has been construed to mean -- wherein the second set of views includes all group by views formed by a root dimension with any other dimension –

With regard to claim 1, the claim recites “wherein the set of nodes are clustered in the blocks of fixed size by maintaining in-memory data blocks… generating one or more data blocks in primary memory”.  This claim limitation lacks antecedent basis as it is unclear if applicant is attempting to refer to the previously created data blocks or define new data blocks.  For examination purposes this claim limitation has been construed as -- wherein the set of nodes are clustered in the blocks of fixed size by maintaining in-memory data blocks… generating the in-memory data blocks in primary 

With regard to claim 1, the claim recites “writing the node on closure, to an in-memory data block corresponding to a group by view of the node…”.
It is unclear upon the closure of what is the note written.  The claim has not described anything closing, thus this claim lacks antecedent basis.
The claim defines an in-memory data block, yet the claims have previously defined in-memory data blocks.  It is unclear if the applicant is attempting to refer to one of the previously defined in-memory data blocks, or attempting to define a new in-memory data block.
For examination purposes this claim limitation has been construed as –writing the node upon conclusion of the generating of the data blocks, to the in-memory data blocks--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sismanis [Dwarf: Shrinking the PetaCube] herein referred to as SismanisDwarf in Research on Data Cube Technology of Dwarf based Semantic OLAP], and Tsirogiannis [2014/0279838].

With regard to claim 1 SismanisDwarf teaches A method for fetching data (SismanisDwarf, Page 6, Section 4.1 “Query Execution”) from a dwarf data structure (Id, “A point query is a simple traversal on the Dwarf Structure from the root to a leaf”), the method comprising: 
	generating a dwarf data structure (SismanisDwarf, Page 4, Section “3. Constructing Dwarf Cubes”) configured to maintain a set of nodes (SismanisDwarf, Page 3, Figure 1; The Dwarf Cube for Table 1; See the nodes in the Cube), wherein the dwarf data structure is built (SismanisDwarf, Page 4, Section 3 “The Dwarf construction is governed by two processes”) by: 
	generating the set of nodes corresponding to the dwarf data structure (SismanisDwarf, Page 3, Figure 1; The Dwarf Cube for Table 1; See the nodes in the Cube), wherein each node is configured to maintain information of a data point (SismanisDwarf, Page 1, see the Price data in Table 1) corresponding to one or more dimensions (SismanisDwarf, Page 1, “dimensions a, b, and c”; See the “Store” “Customer” “Product” dimensions in the fact table 1) from a set of dimensions associated with a fact table (SismanisDwarf, Page 1, Table 1 “Fact Table for Cube Sales”); 
	wherein the set of nodes are clustered according to group by view (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of ab represents the group-by ab view”) and assigned a unique view number to each group by view as the binary representation for each view (SismanisDwarf, Page 6, Section 4.2 “The second column of the table contains a binary representation of the view with as many bits as the cube’s dimensions.  An aggregated dimension has the corresponding bit set to true(1). For example view ab corresponds to 001 since the dimension c is aggregated.  The views are sorted in increasing order based upon their binary representation”; Page 7, Table 2 See Binary Rep, each one is a unique number), and assigning a unique view number to each group by view as each view has a unique binary rep # (SismanisDwarf, Page 7, see Table 2), wherein clustering is done for selected group by views thereby processing multiple group by views together (SismanisDwarf, Page 6, Section 4.2 “This ordering has the property that whenever a view wis about to be computed, all the candidate ancestor views vi with potential for suffix coalescing have already been computed”);
	determining a first set of views (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) corresponding to the set of dimensions as over the node’s dimensions (Id), wherein a view as the group-by (view) (Id) corresponds to a group by combination as the group-by (Id) of one or more dimensions from the set of dimensions as over the node’s dimensions (Id), wherein the first set of views comprises all views generated using combination of one or more dimensions (SismanisDwarf, Page 6, Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions.  For example, node ab represents the group-by ab view… For example, group-by a can be computed from the ab group-by, while group-by abc can be used to compute any other group-by”). from the set of dimensions (SismanisDwarf, Page 1, “dimensions a, b, and c”; See the “Store” “Customer” “Product” dimensions in the fact table 1);
	selecting a second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) from the first set of views (SismanisDwarf, Page 6 section 4.2 “all the candidate ancestor views vi”; which are the “node in the lattice corresponds to a group-by (view) over the node’s dimensions” which are generated during the prefix reduction algorithm), wherein the second set of views are determined based on a set of predefined parameters  (SismanisDwarf, Page 5 Secion 3.2 “Suffix Coalescing creates the sub-dwarfs for ALL cells of a node.  Suffix Coalescing tries to identify identical dwarfs and coalesce their storage.  Two, or more, dwarfs are identical if they are constructed by the same subset of the fact table’s tuples”), and wherein the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) comprise nodes, from the set of nodes (SismanisDwarf, Page 3, Figure 1; The Dwarf Cube for Table 1; See the nodes in the Cube), selected for a node clustering (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together”), wherein the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) includes all group by views formed by the root dimension  as a (SismanisDwarf, Page 6 section 4.2 ) with any other dimension as dimension  b and c (SismanisDwarf, Page 6 Section 4.2, Table 2, Figure 2 “For example, group-by a can be computed from the ab group-by, while group-by abc can be used to compute any other group-by… view w=a(011) has ancestors v1=ab(001) and v2=ac(010)”), and wherein the node clustering is configured to keep nodes close to one another that are read together during a query processing (SismanisDwarf, Page 6 Section 4.2 “As we mentioned, the algorithms do not cluster views of the cube together and therefore accessing one view requires accessing nodes that are probably on a different disk page that are too far apart from each other.  In this section we describe how the Dwarf structure can be created in a vary clustered manner”; Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”); and
	wherein the predefined parameters include memory space as the table’s tuples being identical (SismanisDwarf, Page 5 Section 3.2 “Suffix Coalescing creates the sub-dwarfs for ALL cells of a node.  Suffix Coalescing tries to identify identical dwarfs and coalesce their storage.  Two, or more, dwarfs are identical if they are constructed by the same subset of the fact table’s tuples”) and the views giving maximum leverage during querying as the binary representation is used to generate the structure (SismanisDwarf, Page 6 “The views are sorted in increasing order based on their binary representation.  This ordering has the property that whenever a view w is about to be computed, all the candidate ancestor views vi with potential for suffix coalescing have already been computed”) that is used to perform query processing (SismanisDwarf, Page 6, section 4.1);
	generating one or more data block (SismanisDwarf, Page 7 Table 3, See “Nodes”) … primary memory (SismanisDwarf, Page 7, Section 5 “We purposely chose to use a low amount of RAMP memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even with limited memory resources are available”), corresponding to each view from the second set of views (SismanisDwarf, Page 7, Table 3, see “View”), wherein the one or more data blocks corresponding to each view from the second set of views are configured to store the subset of nodes corresponding to the view (SismanisDwarf, Page 7, Table 3, see “Store, Customer” are in Nodes 3, 4, 7); 
writing the node on closure SismanisDwarf (Page 7, Section 4.3 “Iterating over these two views did not create any new nodes, but rather closed the nodes by writing the ALL cell”), … an in-memory data block (SismanisDwarf, Page 7, Section 5 “We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even with limited memory resources are available”) corresponding to group by view of the node …;
	storing the one or more blocks corresponding to each view from the second set of views (SismanisDwarf Page 8, Section 5.1 “the storage required to store the views of the cube”) … a secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”), …,  wherein one or more blocks respective view from the second set of views are stored in the form of a … list as a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”), …;
	receiving a range query (SismanisDwarf, Page 6 “Range queries”) for retrieving target data (SismanisDwarf, Page 6 “If a range is specified for the i-th coordinate”) from the dwarf data structure (SismanisDwarf, Page 6 “queries on the Dwarf structure”); 
	identifying one or more target views based on processing of the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), wherein the one or more target views are identified based on dimensions as the nodes dimensions (Id) associated with the range query as the large range (Id), wherein the first two dimensions for the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) correspond to a view from the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”), and whereon the first two dimensions of the range query as view v2=(ac)  contains two dimensions a, and c (SismanisDwarf, Section 4.2; Table 2, Figure 2) comprise dimensions selected by skipping intermediate dimensions as dimension b which is intermediate in the view abc (Id) between the root dimension as dimension a (Id) and the next queried dimension as dimension c (Id); 
	loading one or more blocks corresponding to the one or more target views (SismanisDwarf; Section 4.1 “if a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner”), from the dwarf data structure, … the primary memory (SismanisDwarf, Page 7 “256MB of RAM… We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even when limited memory resources are available”),…; and 
	processing the one or more blocks loaded in the primary memory to fetch the target data as fetching the nodes (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”),wherein the target data is fetched based on reading of nodes from the one or more blocks loaded in the primary memory as fetching the nodes (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), and where the nodes in the view formed by first two dimensions of the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the are arranged in such a way that intermediate nodes of non-queried dimensions are skipped (SismanisDwarf, Page 6 Section 4.1 “Range queries differ from point queries in that they contain at least one dimension with a range of values.  If a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner.  As a result, queries on the Dwarf structure have trivial memory requirements (one pointer for each level of the structure”; See Table 2, and Figure 2), due to node clustering (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”); and wherein all nodes belonging to the target views are read directly from the one or more blocks loaded in the primary memory. (SismanisDwarf, Page 7, section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf structure behaves much better”).
	SismanisDwarf does not explicitly teach generating one or more data blocks in primary memory… writing the node on closure to an in-memory data block …maintaining a block relative position of the node in one or more upper-level nodes, wherein the block-relative position is a combination of a block number corresponding to the in-memory data block and an offset value indicating position of the node in the block;… Storing the one or more blocks corresponding to each view … in a second memory… , wherein each block is physically compressed before being stored …and a lookup file is maintained to keep a mapping of view to block number to block’s storage location… into the primary memory …wherein the one or more blocks and storage locations of the one or more blocks are identified using the lookup file.  Yin teaches generating one or more data blocks in primary memory (Yin, Page 541 “All the nodes at every Chunk are locate in the memory”) … writing the node on closure to an in-memory data block (Yin, Page 541 “In every Chunk, when a non-leaf node is closed, the ALL cell is crated and the Suffix Coalesce algorithm is called to create the sub-Dwarf for this cell”; Yin, Page 541 “All the nodes at every Chunk are locate in the memory”) …  maintaining a block relative position (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) of the node in one or more upper-level nodes (Yin, Figure 1, see the nodes within the identified chunks), wherein the block-relative position is a combination of a block number corresponding to the in-memory data block(Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) and an offset value indicating position of the node in the block (Yin, Page 541, “i.e. offset address”);… 
	Storing the one or more blocks corresponding to each view … in a second memory as once the corresponding chunk block is well handled, it is written to disk (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”)…, wherein each block is physically compressed before being stored (Yin, Page 541, “Dwarf compresses the facts with loftily compression ratio, and thus saves a great deal of storage space”) …and a lookup file is maintained (Yin, Page 541 “the sorted fact table”) to keep a mapping of view to block number (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) to block’s storage location (Yin, Abstract “each closed node is stored in disk”) … into the primary memory(Yin, Page 541 “All the nodes at every Chunk are locate in the memory”) ..., wherein the one or more blocks (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) and storage locations of the one or more blocks (Yin, Abstract “each closed node is stored in disk”) are identified using the lookup file (Yin, Page 541 “the sorted fact table”).
	It would have been obvious to one of ordinary skill in said subject matter at the time the invention was file to have implemented the dwarf data cube using the chunking and Cube indexing concepts taught by Yin as it yields the predictable results of not only realizing the compression storage of Dwarf Cube, but also proposes an improved algorithm to solve the question of I/O accessing frequently (Yin, Page 540).
	SismanisDwarf does not explicitly teach that the blocks are stored in the form of a linked list.  SismanisDwarf teaches that the blocks are stored in the form of a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”).  Kim teaches a linked list (Kim, Column 16 lines 35-40 “The DAG of an instance is stored as a linear linked list of dag_nodes with additional depends_on_links, rather than solely as a DAG structure.”)  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by SismanisDwarf using the techniques taught by Kim as it yields the predictable results of providing a means of implementing a storage structure capable of storing the nodes.  
	SismanisDwarf does not explicitly teach wherein each data block is physically decompressed in the primary memory.  Tsirogiannis teaches wherein each data block is physically decompressed (Tsirogiannis, ¶386 “partial decompression”, ¶387 “if  in the primary memory (Tsirogiannis, ¶386 “chunks of each column can be read into RAM”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented the proposed device using the reading and decompression techniques taught by Tsirogiannis as it yields the predictable results of providing access to the chunks of data, and the ability to decompress them as needed.

With regard to claims 2 and 9 the proposed combination further teaches generating a one or more global blocks (SismanisDwarf, Page 7 see the block of 3, 4, 5 that comprises the nodes 3, 4, 7 in table 3), wherein the one or more global blocks are configured to store all the nodes corresponding to one or more global views as nodes 3, 4, 7 (Id), and wherein global views are subsets of views from the first set of views (as nodes 1, 2) that are not part of the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”);
	pre-processing the one or more blocks corresponding to the second set of views and the one or more global blocks (SismanisDwarf, Page 6, Section 4.2 “The algorithms described in section 3 present the general principles for constructing Dwarf structures… In this section we describe how the Dwarf structure can be created in a very cluster manner”) before loading the one or more blocks corresponding to the second set of views and the one or more global blocks in the secondary memory as the clustered dwarf structure is generated before queries are executed on it (SismanisDwarf, Page 6, “Typically, the clustered version of the dwarfs decrease the , wherein the pre-processing is configured to physically compress the block (SismanisDwarf, Page 2, Section 1 “Suffix redundancy is identified during the construction of the Dwarf cube and eliminated by coalescing their space”) thereby reducing the size of the dwarf structure (SismanisDwaf, Page 2, Section 1 “We show that in most cases of vary dense cubes, the size of the Dwarf cube is much less than the size of the fact table”).

With regard to claims 3 and 10 the proposed combination further teaches wherein the fact table is configured to maintain processed analytical data received from external data sources as the fact table is input provided to the CreateDwarfCube Algorithm, meaning that the fact table is external to the CreateDwarfCube Algorithm (SismanisDwarf, Page 5 Algorithm 1, Input: sorted fact table”).

With regard to claims 4 and 11 the proposed combination further teaches wherein a size of the data block (SismanisDwarf Page 4 “The size of a non-leaf cell… while the size of a leaf-cell”) is determined based on a number of dimensions (SismanisDwarf, Page 4 “A Dwarf for a saturated cube of D divisions”) associated with the dwarf data structure and a density of the dwarf data structure (SismanisDwarf, Page 4, “A Dwarf for a saturated cube of D dimensions and the same cardinality N for each dimension… The fact table of the saturated cube has ND tuples”).

wherein a node common to two or more views (SismanisDwarf, Page 5, Algorithm 2, line 7”), is stored at a block as a chunk (Yin, Page 541; Figure 1 see the multiple nodes in chunk 1) corresponding to a view (SismanisDwarf, Page 5, Algorithm 2, line 9”), from the two or more views, corresponding to least number of dimensions (SismanisDwarf, Page 5, Algorithm 2, keymin”); wherein the node from the set of nodes generated belongs to multiple groups by views due to suffix coalescing (SismanisDwarf, Page 5, Section 3.2 “Suffix Coalescing”), and wherein the node with smallest length group by view is chosen (SismanisDwarf, Page 5, Section 3.2 “The algorithm then repeatedly locates the cells toMerge in the top nodes of inputDwarfs with the smallest key Keymin which has not been processed yet.  A cell in the resulting dwarf with the same Keymin needs to be created its contents (sub-dwarf or aggregate Values) will be produced by merging the cotnetns of all the cells in the toMerge set.”).

With regard to claim 8 SismanisDwarf teaches A system for fetching data (SismanisDwarf, Page 6, Section 4.1 “Query Execution”) from a dwarf data structure (Id, “A point query is a simple traversal on the Dwarf Structure from the root to a leaf”), the system comprising: a memory (SismanisDwarf, Page 7, Section 5 “30GB disk”); and a processor (SismanisDwarf, Page 7, Section 5 “a single 700Mhz Celeron processor running Linux 2.4.12 with 256MB of RAM.  We use 30GB”) coupled to the memory, wherein the processor is configured to process programmed instructions stored in the memory (SismanisDwarf, Page 7, Section 5 “a single for:
	generating a dwarf data structure (SismanisDwarf, Page 4, Section “3. Constructing Dwarf Cubes”) configured to maintain a set of nodes (SismanisDwarf, Page 3, Figure 1; The Dwarf Cube for Table 1; See the nodes in the Cube), wherein the dwarf data structure is built (SismanisDwarf, Page 4, Section 3 “The Dwarf construction is governed by two processes”) by: 
	generating the set of nodes corresponding to the dwarf data structure (SismanisDwarf, Page 3, Figure 1; The Dwarf Cube for Table 1; See the nodes in the Cube), wherein each node is configured to maintain information of a data point (SismanisDwarf, Page 1, see the Price data in Table 1) corresponding to one or more dimensions (SismanisDwarf, Page 1, “dimensions a, b, and c”; See the “Store” “Customer” “Product” dimensions in the fact table 1) from a set of dimensions associated with a fact table (SismanisDwarf, Page 1, Table 1 “Fact Table for Cube Sales”); 
	wherein the set of nodes are clustered in the blocks of fixed size (SismanisDwarf, Page 4, Section 2.3 “The size of a non-leaf cell is two units.. while the size of a leaf-cell is A+1”) by maintaining in-memory data blocks according to group by view (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) and assigned a unique view number to each group by view as the binary representation for each view (SismanisDwarf, Page 6, Section 4.2 “The ab corresponds to 001 since the dimension c is aggregated.  The views are sorted in increasing order based upon their binary representation”; Page 7, Table 2 See Binary Rep, each one is a unique number) wherein clustering is done for selected group by views thereby processing multiple group by views together (SismanisDwarf, Page 6, Section 4.2 “This ordering has the property that whenever a view wis about to be computed, all the candidate ancestor views vi with potential for suffix coalescing have already been computed”);
determining a first set of views (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) corresponding to the set of dimensions as over the node’s dimensions (Id), wherein a view as the group-by (view) (Id) corresponds to a group by combination as the group-by (Id) of one or more dimensions from the set of dimensions as over the node’s dimensions (Id), wherein the first set of views comprises all views generated using combination of one or more dimensions (SismanisDwarf, Page 6, Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions.  For example, node ab represents the group-by ab view… For example, group-by a can be computed from the ab group-by, while group-by abc can be used to compute any other group-by”). from the set of dimensions (SismanisDwarf, Page 1, “dimensions a, b, and c”; See the “Store” “Customer” “Product” dimensions in the fact table 1);
selecting a second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) from the first set of views (SismanisDwarf, Page 6 section 4.2 “all the candidate ancestor views vi”; which are the “node in the lattice corresponds to a group-by (view) over the node’s dimensions” which are generated during the prefix reduction algorithm), wherein the second set of views are determined based on a set of predefined parameters  (SismanisDwarf, Page 5 Secion 3.2 “Suffix Coalescing creates the sub-dwarfs for ALL cells of a node.  Suffix Coalescing tries to identify identical dwarfs and coalesce their storage.  Two, or more, dwarfs are identical if they are constructed by the same subset of the fact table’s tuples”), and wherein the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) comprise nodes, from the set of nodes (SismanisDwarf, Page 3, Figure 1; The Dwarf Cube for Table 1; See the nodes in the Cube), selected for a node clustering (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together”), wherein the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) includes all group by views formed by the root dimension  as dimension a (SismanisDwarf, Page 6 section 4.2 ) with any other dimension as dimension  b and c (SismanisDwarf, Page 6 Section 4.2, Table 2, Figure 2 “For example, group-by a can be computed from the ab group-by, while group-by abc can be used to compute any other group-by… view w=a(011) has ancestors v1=ab(001) and v2=ac(010)”), and wherein the node clustering is configured to keep nodes close to one another that are read together during a query processing (SismanisDwarf, ; and
	wherein the predefined parameters include memory space as the table’s tuples being identical (SismanisDwarf, Page 5 Secion 3.2 “Suffix Coalescing creates the sub-dwarfs for ALL cells of a node.  Suffix Coalescing tries to identify identical dwarfs and coalesce their storage.  Two, or more, dwarfs are identical if they are constructed by the same subset of the fact table’s tuples”) and the views giving maximum leverage during querying as the binary representation is used to generate the structure (SismanisDwarf, Page 6 “The views are sorted in increasing order based on their binary representation.  This ordering has the property that whenever a view w is about to be computed, all the candidate ancestor views vi with potential for suffix coalescing have already been computed”) that is used to perform query processing (SismanisDwarf, Page 6, section 4.1);
	generating one or more data block (SismanisDwarf, Page 7 Table 3, See “Nodes”) … primary memory (SismanisDwarf, Page 7, Section 5 “We purposely chose to use a low amount of RAMP memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even with limited memory resources are available”), corresponding to each view from the second set of views (SismanisDwarf, Page 7, Table 3, see “View”), wherein the one or more data blocks corresponding to each view from the second set of views are configured to store the subset of nodes corresponding to the view (SismanisDwarf, Page 7, Table 3, see “Store, Customer” are in Nodes 3, 4, 7); 
writing the node on closure SismanisDwarf (Page 7, Section 4.3 “Iterating over these two views did not create any new nodes, but rather closed the nodes by writing the ALL cell”), … an in-memory data block (SismanisDwarf, Page 7, Section 5 “We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even with limited memory resources are available”) corresponding to group by view of the node and …;
	storing the one or more blocks corresponding to each view from the second set of views (SismanisDwarf Page 8, Section 5.1 “the storage required to store the views of the cube”) … a secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”), …,  wherein one or more blocks respective view from the second set of views are stored in the form of a … list as a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”), …;
	receiving a range query (SismanisDwarf, Page 6 “Range queries”) for retrieving target data (SismanisDwarf, Page 6 “If a range is specified for the i-th coordinate”) from the dwarf data structure (SismanisDwarf, Page 6 “queries on the Dwarf structure”); 
	identifying one or more target views based on processing of the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of , wherein the one or more target views are identified based on dimensions as the nodes dimensions (Id) associated with the range query as the large range (Id), wherein the first two dimensions for the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) correspond to a view from the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”), and whereon the first two dimensions of the range query as view v2=(ac)  contains two dimensions a, and c(SismanisDwarf, Section 4.2; Table 2, Figure 2) comprise dimensions selected by skipping intermediate dimensions as dimension b which is intermediate in the view abc (Id) between the root dimension as dimension a (Id) and the next queried dimension as dimension c (Id); 
	loading one or more blocks corresponding to the one or more target views (SismanisDwarf; Section 4.1 “if a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner”), from the dwarf data structure, … the primary memory (SismanisDwarf, Page 7 “256MB of RAM… We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that , …; and 
	processing the one or more blocks loaded in the primary memory to fetch the target data as fetching the nodes (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”),wherein the target data is fetched based on reading of nodes from the one or more blocks loaded in the primary memory as fetching the nodes (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), and wherein the nodes in the view formed by first two dimensions of the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) are arranged in such a way that intermediate nodes of non-queried dimensions are skipped (SismanisDwarf, Page 6 Section 4.1 “Range queries differ from point queries in that they contain at least one dimension with a range of values.  If a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner.  As a result, queries on the Dwarf structure have trivial memory requirements  due to node clustering (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”); and wherein all nodes belonging to the target views are read directly from the one or more blocks loaded in the primary memory. (SismanisDwarf, Page 7, section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf structure behaves much better”).
		SismanisDwarf does not explicitly teach generating one or more data blocks in primary memory… writing the node on closure to an in-memory data block …maintaining a block relative position of the node in one or more upper-level nodes, wherein the block-relative position is a combination of a block number corresponding to the in-memory data block and an offset value indicating position of the node in the block;… Storing the one or more blocks corresponding to each view … in a second memory… , wherein each block is physically compressed before being stored …and a lookup file is maintained to keep a mapping of view to block number to block’s storage location… into the primary memory …wherein the one or more blocks and storage locations of the one or more blocks are identified using the lookup file.  Yin teaches generating one or more data blocks in primary memory (Yin, Page 541 “All the nodes at every Chunk are locate in the memory”) … writing the node on closure to an in-memory data block (Yin, Page 541 “In every Chunk, when a non-leaf node is closed, the ALL cell is crated and the Suffix Coalesce algorithm is called to create the sub-Dwarf for this cell”; Yin, Page 541 “All the nodes at every Chunk are locate in the memory”) …  maintaining a block relative position (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) of the node in one or more upper-level nodes (Yin, Figure 1, see the nodes within the identified chunks), wherein the block-relative position is a combination of a block number corresponding to the in-memory data block(Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) and an offset value indicating position of the node in the block (Yin, Page 541, “i.e. offset address”);… 
	Storing the one or more blocks corresponding to each view … in a second memory as once the corresponding chunk block is well handled, it is written to disk (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”)…, wherein each block is physically compressed before being stored (Yin, Page 541, “Dwarf compresses the facts with loftily compression ratio, and thus saves a great deal of storage space”) …and a lookup file is maintained (Yin, Page 541 “the sorted fact table”) to keep a mapping of view to block number (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) to block’s storage location (Yin, Abstract “each closed node is stored in disk”) … into the primary memory(Yin, Page 541 “All the nodes at every Chunk are locate in the memory”) ..., wherein the one or more blocks (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) and storage locations of the one or more blocks (Yin, Abstract “each closed node is stored in disk”) are identified using the lookup file (Yin, Page 541 “the sorted fact table”).
	It would have been obvious to one of ordinary skill in said subject matter at the time the invention was file to have implemented the dwarf data cube using the chunking 
	SismanisDwarf does not explicitly teach that the blocks are stored in the form of a linked list.  SismanisDwarf teaches that the blocks are stored in the form of a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”).  Kim teaches a linked list (Kim, Column 16 lines 35-40 “The DAG of an instance is stored as a linear linked list of dag_nodes with additional depends_on_links, rather than solely as a DAG structure.”)  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by SismanisDwarf using the techniques taught by Kim as it yields the predictable results of providing a means of implementing a storage structure capable of storing the nodes.  
	SismanisDwarf does not explicitly teach wherein each data block is physically decompressed in the primary memory.  Tsirogiannis teaches wherein each data block is physically decompressed (Tsirogiannis, ¶386 “partial decompression”, ¶387 “if necessary, decompress chunk containing datun”) in the primary memory (Tsirogiannis, ¶386 “chunks of each column can be read into RAM”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented the proposed device using the reading and decompression techniques taught by Tsirogiannis as it yields the predictable results of providing access to the chunks of data, and the ability to decompress them as needed.
 
With regard to claim 15 SismanisDwarf teaches A non-transitory computer readable medium(SismanisDwarf, Page 7, Section 5 “30GB disk”) embodying a program executable in a computing device (SismanisDwarf, Page 7, Section 5 “a single 700Mhz Celeron processor running Linux 2.4.12 with 256MB of RAM.  We use 30GB”) for fetching data (SismanisDwarf, Page 6, Section 4.1 “Query Execution”) from a dwarf data structure (Id, “A point query is a simple traversal on the Dwarf Structure from the root to a leaf”), the program comprising: 
a program code (SismanisDwarf, Page 7, Section 5 “a single 700Mhz Celeron processor running Linux 2.4.12 with 256MB of RAM.  We use 30GB”) for generating a dwarf data structure (SismanisDwarf, Page 4, Section “3. Constructing Dwarf Cubes”) configured to maintain a set of nodes (SismanisDwarf, Page 3, Figure 1; The Dwarf Cube for Table 1; See the nodes in the Cube), wherein the dwarf data structure is built (SismanisDwarf, Page 4, Section 3 “The Dwarf construction is governed by two processes”) by: 
generating the set of nodes corresponding to the dwarf data structure (SismanisDwarf, Page 3, Figure 1; The Dwarf Cube for Table 1; See the nodes in the Cube), wherein each node is configured to maintain information of a data point (SismanisDwarf, Page 1, see the Price data in Table 1) corresponding to one or more dimensions (SismanisDwarf, Page 1, “dimensions a, b, and c”; See the “Store” “Customer” “Product” dimensions in the fact table 1) from a set of dimensions associated with a fact table (SismanisDwarf, Page 1, Table 1 “Fact Table for Cube Sales”); 
	wherein the set of nodes are clustered in the blocks of fixed size (SismanisDwarf, Page 4, Section 2.3 “The size of a non-leaf cell is two units.. while the size of a leaf-cell is A+1”) by maintaining in-memory data blocks according to group by view (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) and assigned a unique view number to each group by view as the binary representation for each view (SismanisDwarf, Page 6, Section 4.2 “The second column of the table contains a binary representation of the view with as many bits as the cube’s dimensions.  An aggregated dimension has the corresponding bit set to true(1). For example view ab corresponds to 001 since the dimension c is aggregated.  The views are sorted in increasing order based upon their binary representation”; Page 7, Table 2 See Binary Rep, each one is a unique number) wherein clustering is done for selected group by views thereby processing multiple group by views together (SismanisDwarf, Page 6, Section 4.2 “This ordering has the property that whenever a view wis about to be computed, all the candidate ancestor views vi with potential for suffix coalescing have already been computed”);
determining a first set of views (SismanisDwarf, Page 6, Section 4.2 “The lattice representation [HRU] of the Data Cube is used to represent the computational dependencies between the group-bys of the Cube.  Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) corresponding to the set of dimensions as over the node’s dimensions (Id), wherein a view as the group-by (view) (Id) corresponds to a group by combination as the group-by (Id) of one or more dimensions from the set of dimensions as over the node’s dimensions (Id), wherein the first set of views comprises all views generated using combination of one or more dimensions (SismanisDwarf, Page 6, Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions.  For example, node ab represents the group-by ab view… For example, group-by a can be computed from the ab group-by, while group-by abc can be used to compute any other group-by”). from the set of dimensions (SismanisDwarf, Page 1, “dimensions a, b, and c”; See the “Store” “Customer” “Product” dimensions in the fact table 1);
	selecting a second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) from the first set of views (SismanisDwarf, Page 6 section 4.2 “all the candidate ancestor views vi”; which are the “node in the lattice corresponds to a group-by (view) over the node’s dimensions” which are generated during the prefix reduction algorithm), wherein the second set of views are determined based on a set of predefined parameters  (SismanisDwarf, Page 5 Secion 3.2 “Suffix Coalescing creates the sub-dwarfs for ALL cells of a node.  Suffix Coalescing tries to identify identical dwarfs and coalesce their storage.  Two, or more, dwarfs are identical if they are constructed by the same subset of the fact table’s tuples”), and wherein the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”) comprise nodes, from the set of nodes (SismanisDwarf, Page 3, Figure 1; The Dwarf Cube for Table 1; See the nodes in the Cube), selected for a node clustering (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together”), wherein the second set of views as the sub-dwarfs includes all group by views formed by the root dimension  as dimension a (SismanisDwarf, Page 6 section 4.2 ) with any other dimension as dimension  b and c (SismanisDwarf, Page 6 Section 4.2, Table 2, Figure 2 “For example, group-by a can be computed from the ab group-by, while group-by abc can be used to compute any other group-by… view w=a(011) has ancestors v1=ab(001) and v2=ac(010)”), and wherein the node clustering is configured to keep nodes close to one another that are read together during a query processing (SismanisDwarf, Page 6 Section 4.2 “As we mentioned, the algorithms do not cluster views of the cube together and therefore accessing one view requires accessing nodes that are probably on a different disk page that are too far apart from each other.  In this section we describe how the Dwarf structure can be created in a vary clustered manner”; Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”); and
	wherein the predefined parameters include memory space as the table’s tuples being identical (SismanisDwarf, Page 5 Secion 3.2 “Suffix Coalescing creates the sub-dwarfs for ALL cells of a node.  Suffix Coalescing tries to identify identical dwarfs and coalesce their storage.  Two, or more, dwarfs are identical if they are constructed by the same subset of the fact table’s tuples”) and the views giving maximum leverage during querying as the binary representation is used to generate the structure (SismanisDwarf, Page 6 “The views are sorted in increasing order based on their binary representation.  This ordering has the property that whenever a view w is about to be computed, all the candidate ancestor views vi with potential for suffix ;
	generating one or more data block (SismanisDwarf, Page 7 Table 3, See “Nodes”) … primary memory (SismanisDwarf, Page 7, Section 5 “We purposely chose to use a low amount of RAMP memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even with limited memory resources are available”), corresponding to each view from the second set of views (SismanisDwarf, Page 7, Table 3, see “View”), wherein the one or more data blocks corresponding to each view from the second set of views are configured to store the subset of nodes corresponding to the view (SismanisDwarf, Page 7, Table 3, see “Store, Customer” are in Nodes 3, 4, 7); 
writing the node on closure SismanisDwarf (Page 7, Section 4.3 “Iterating over these two views did not create any new nodes, but rather closed the nodes by writing the ALL cell”), … an in-memory data block (SismanisDwarf, Page 7, Section 5 “We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even with limited memory resources are available”) corresponding to group by view of the node and …;
	storing the one or more blocks corresponding to each view from the second set of views (SismanisDwarf Page 8, Section 5.1 “the storage required to store the views of the cube”) … a secondary memory (SismanisDwarf, Page 7, Section 5 “30GB disk”), …,  wherein one or more blocks respective view from the second set of views are stored in the form of a … list as a DAG (SismanisDwarf, Page 3 “It is a , …;
a program code forreceiving a range query (SismanisDwarf, Page 6 “Range queries”) for retrieving target data (SismanisDwarf, Page 6 “If a range is specified for the i-th coordinate”) from the dwarf data structure (SismanisDwarf, Page 6 “queries on the Dwarf structure”); 
	a program code for identifying one or more target views based on processing of the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), wherein the one or more target views are identified based on dimensions as the nodes dimensions (Id) associated with the range query as the large range (Id), wherein the first two dimensions for the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”) correspond to a view from the second set of views as the sub-dwarfs (SismanisDwarf Page 5, Section 3.2 “Suffix Coalescing creates the sub-dwarfs for the ALL cell of a node”), and whereon the first two dimensions of the range query as view v2=(ac)  contains two dimensions a, and c(SismanisDwarf, Section 4.2; Table 2, Figure 2) comprise dimensions selected by skipping intermediate dimensions as dimension b which is intermediate in the view abc (Id) between the root dimension as dimension a (Id) and the next queried dimension as dimension c (Id); 
	a program code for loading one or more blocks corresponding to the one or more target views (SismanisDwarf; Section 4.1 “if a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner”), from the dwarf data structure, … the primary memory (SismanisDwarf, Page 7 “256MB of RAM… We purposely chose to use a low amount of RAM memory to allow for the effect of disk I/O to become evident and demonstrate that the performance of Dwarf does not suffer even when limited memory resources are available”), …; and 
	a program code for processing the one or more blocks loaded in the primary memory to fetch the target data as fetching the nodes (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”),wherein the target data is fetched based on reading of nodes from the one or more blocks loaded in the primary memory as fetching the nodes (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these views would fetch nodes… For this reason, we deviate from the construction algorithm, in order to cluster the Dwarf cube”; Section 4.2 “Each node in the lattice corresponds to a group-by (view) over the node’s dimensions”), and wherein the nodes in the view formed by first two dimensions of the range query (SismanisDwarf, Page 6 Section 4.1 “a query with multiple large ranges on any of these are arranged in such a way that intermediate nodes of non-queried dimensions are skipped (SismanisDwarf, Page 6 Section 4.1 “Range queries differ from point queries in that they contain at least one dimension with a range of values.  If a range is specified for the i-th coordinate, for each key satisfying the specified range we recursively descend to the corresponding sub-dwarf in a depth first manner.  As a result, queries on the Dwarf structure have trivial memory requirements (one pointer for each level of the structure”; See Table 2, and Figure 2), due to node clustering (SismanisDwarf, Page 7, Section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf Structure behaves much better”); and wherein all nodes belonging to the target views are read directly from the one or more blocks loaded in the primary memory. (SismanisDwarf, Page 7, section 4.2 “This procedure clusters nodes of the same view together and the resulting Dwarf structure behaves much better”).
		SismanisDwarf does not explicitly teach generating one or more data blocks in primary memory… writing the node on closure to an in-memory data block …maintaining a block relative position of the node in one or more upper-level nodes, wherein the block-relative position is a combination of a block number corresponding to the in-memory data block and an offset value indicating position of the node in the block;… Storing the one or more blocks corresponding to each view … in a second memory… , wherein each block is physically compressed before being stored …and a lookup file is maintained to keep a mapping of view to block number to block’s storage location… into the primary memory …wherein the one or more blocks and storage locations of the one or more blocks are identified using the lookup file.  Yin teaches generating one or more data blocks in primary memory (Yin, Page 541 “All the nodes at every Chunk are locate in the memory”) … writing the node on closure to an in-memory data block (Yin, Page 541 “In every Chunk, when a non-leaf node is closed, the ALL cell is crated and the Suffix Coalesce algorithm is called to create the sub-Dwarf for this cell”; Yin, Page 541 “All the nodes at every Chunk are locate in the memory”) …  maintaining a block relative position (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) of the node in one or more upper-level nodes (Yin, Figure 1, see the nodes within the identified chunks), wherein the block-relative position is a combination of a block number corresponding to the in-memory data block(Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) and an offset value indicating position of the node in the block (Yin, Page 541, “i.e. offset address”);… 
	Storing the one or more blocks corresponding to each view … in a second memory as once the corresponding chunk block is well handled, it is written to disk (Yin, Page 541 “All the nodes at every Chunk are located in the memory, it will not be write to the disk unless the corresponding Chunk block is well-handled”)…, wherein each block is physically compressed before being stored (Yin, Page 541, “Dwarf compresses the facts with loftily compression ratio, and thus saves a great deal of storage space”) …and a lookup file is maintained (Yin, Page 541 “the sorted fact table”) to keep a mapping of view to block number (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) to block’s storage location (Yin, Abstract “each closed node is stored in disk”) … into the primary memory(Yin, Page 541 “All the nodes at every Chunk are locate in the memory”) ..., wherein the one or more blocks (Yin, Page 541, “Figure 1 shows the labels with 1 and 2 broken lines are two different Chunks”) and storage locations of the one or more blocks (Yin, Abstract “each closed node is stored in disk”) are identified using the lookup file (Yin, Page 541 “the sorted fact table”).
	It would have been obvious to one of ordinary skill in said subject matter at the time the invention was file to have implemented the dwarf data cube using the chunking and Cube indexing concepts taught by Yin as it yields the predictable results of not only realizing the compression storage of Dwarf Cube, but also proposes an improved algorithm to solve the question of I/O accessing frequently (Yin, Page 540).
	SismanisDwarf does not explicitly teach that the blocks are stored in the form of a linked list.  SismanisDwarf teaches that the blocks are stored in the form of a DAG (SismanisDwarf, Page 3 “It is a directed acyclic graph (DAG) with just one root node and has exactly D levels, where D is the number of cube’s dimensions”).  Kim teaches a linked list (Kim, Column 16 lines 35-40 “The DAG of an instance is stored as a linear linked list of dag_nodes with additional depends_on_links, rather than solely as a DAG structure.”)  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by SismanisDwarf using the techniques taught by Kim as it yields the predictable results of providing a means of implementing a storage structure capable of storing the nodes.  
wherein each data block is physically decompressed (Tsirogiannis, ¶386 “partial decompression”, ¶387 “if necessary, decompress chunk containing datun”) in the primary memory (Tsirogiannis, ¶386 “chunks of each column can be read into RAM”).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented the proposed device using the reading and decompression techniques taught by Tsirogiannis as it yields the predictable results of providing access to the chunks of data, and the ability to decompress them as needed.

Response to Arguments
Applicant's arguments filed January 19, 2021 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.

With regard to argument 1, applicant argues that the clustering of the invention is based on an amount of available memory and that the views that give maximum leverage during querying of the dwarf data cube.  Specifically applicant argues that Sismanis processes the dwarf structure in a specific order, and thus does not compute multiple groups by views together.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., clustering is based upon an amount of available memory) are not recited in the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  With regard to the computation of the group by views together, it is noted that the ordering taught by SismanisDwarf is explicitly stated as having the property that whenever a view is about to be computed, all the candidate ancestor views have already been computed.  This means that when a particular Group By view is being computed, all the group by views that are in the same cluster have are already computed.  Meaning that they have been computed together.  The ordering ensures that when the second node is computed, the first node has just finished computing, thus ensuring that both the first and the second node are computed together.  This is done to ensure the specific advantage that all the views that are required to computing the existing vie are accessible together (SismanisDwarf, Page 6, Seciton 4.2).  Applicant cites to Page 7 Section 4.2 which is highlighting a problem where node 5 is written between nodes 4 and 6.  It is noted that when read within context, this is a problem that is encountered when the algorithm described in Section 3 is used to create the cube.  This problem is addressed by the use of the clustering described in section 4.3 is applied in which the created order is “123467589, maintaining the clustering of each view” (SismanisDwarf, Page 7 Section 4.2)

With regard to argument 1, applicant states that the lattice representation of group by views is distinct from the claimed data blocks corresponding to each view.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on a combination of art including SismanisDwarf and Yin.  SismanisDwarf teaches the use of clustering to generate a compressed data cube, while the techniques taught by Yin teach chunking techniques to improve the memory usage during cube creation.


With regard to argument 1, applicant argues that Yin teaches partitioning data chunks by different attributes and fails to teach clustering the nodes as per the group by views.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based on a combination of art including SismanisDwarf and Yin.  SismanisDwarf teaches the use of clustering to generate a compressed data cube, while the techniques taught by Yin teach chunking techniques to improve the memory 

With regard to argument 2 applicant cites to difficulties that SismanisDwarf highlights with regard to the recursive use of the algorithm disclosed in Section 2.  Applicant argues that this technique is known in the art and that clustering is applied to achieve the claimed improvements.  Specifically citing to the example in Paragraph [0063] of the view “AD” clustered for the query for view “ADE”.
In response to applicant's argument, first, it is noted that Section 2 of SismanisDwarf details the basic cube construction without clustering, while Section 4.2 details how clustering is to be done during cube generation.  Second, applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not define or describe the node structure beyond requiring a root dimension, intermediate dimensions, and a next queried dimension.  This places no dictates on the structure of the underlying dwarf structure, but instead places requirements for the queried dimensions.  SismanisDwarf teaches a structure that is capable of searching for and retrieving the root dimension, and the next queried dimension while skipping the intermediate dimensions as is detailed in the above claim mapping.
Furthermore, applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With regard to argument 3, applicant argues that SismanisDwarf does not disclose the stored nodes form a linked list.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  SismanisDwarf alone is not relied upon to teach the linked list data structure.  SismanisDwarf stores the data blocks in the form of a DAG.  Kim teaches techniques for storing such DAGs in memory, using a linked list.  The techniques taught by Kim are pertinent to the problem of how to store node in a DAG in computer memory.  This same problem must be faced by applicant as Dwarf Data structures are stored as DAGs (Instant specification, Paragraph [005]).  The arguments against Kim not teaching blocks corresponding to same views is not addressing the proposed combination on record.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  This argument does not address the proposed rejection on record.

With regard to augment 3, applicant argues that Yin partitions the data cube by different attributes only at root node, and does not address writing to the block by its “group by” view. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  This argument does not address the proposed rejection on record.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA L WILLIS/Primary Examiner, Art Unit 2158